



CONFORMIS, INC.
$25,000,000
SALES AGREEMENT
August 5, 2020
Cowen and Company, LLC
599 Lexington Avenue
New York, NY 10022
Ladies and Gentlemen:
Conformis, Inc., a Delaware corporation (the “Company”), confirms its agreement
(this “Agreement”) with Cowen and Company, LLC (“Cowen”), as follows:
1Issuance and Sale of Shares. The Company agrees that, from time to time during
the term of this Agreement, on the terms and subject to the conditions set forth
herein and any Terms Agreement (defined below), it may issue and sell to or
through Cowen, acting as agent and/or principal, shares (the “Shares”) of the
Company’s common stock, par value $0.00001 per share (the “Common Stock”),
having an aggregate offering price of up to $25,000,000. Notwithstanding
anything to the contrary contained herein, the parties hereto agree that
compliance with the limitation set forth in this Section 1 on the number of
shares of Common Stock issued and sold under this Agreement and any Terms
Agreement shall be the sole responsibility of the Company, and Cowen shall have
no obligation in connection with such compliance. The issuance and sale of
Common Stock through Cowen will be effected pursuant to the Registration
Statement (as defined below) filed by the Company and after such Registration
Statement has been declared effective by the Securities and Exchange Commission
(the “Commission”), although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement (as defined below) to
issue the Common Stock.
The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-237351), including a base prospectus, relating to certain
securities, including the Common Stock, to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Shares (the “Prospectus Supplement”) to the base
prospectus included as part of such registration statement. The Company


-1-

--------------------------------------------------------------------------------




has furnished to Cowen, for use by Cowen, copies of the prospectus included as
part of such registration statement, as supplemented by the Prospectus
Supplement, relating to the Shares. Except where the context otherwise requires,
such registration statement, and any post-effective amendment thereto, as
amended when it became effective, including all documents filed as part thereof
or incorporated by reference therein, and including any information contained in
a Prospectus (as defined below) subsequently filed with the Commission pursuant
to Rule 424(b) under the Securities Act or deemed to be a part of such
registration statement pursuant to Rule 430B or 462(b) of the Securities Act, or
any subsequent registration statement on Form S-3 filed pursuant to Rule
415(a)(6) under the Securities Act by the Company with respect to the Shares, is
herein called the “Registration Statement.” The base prospectus, including all
documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by the Prospectus Supplement, in the form
in which such prospectus and/or Prospectus Supplement have most recently been
filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act, together with any “issuer free writing prospectus,” as defined
in Rule 433 under the Securities Act (“Rule 433”), relating to the Shares that
(i) is consented to by Cowen (including any free writing prospectus prepared by
the Company solely for use in connection with the offering contemplated by a
particular Terms Agreement), hereinafter referred to as a “Permitted Free
Writing Prospectus,” (ii) is required to be filed with the Commission by the
Company or (iii) is exempt from filing pursuant to Rule 433(d)(5)(i), in each
case in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g), is herein called the “Prospectus.” Any reference herein to the
Registration Statement, the Prospectus or any amendment or supplement thereto
shall be deemed to refer to and include the documents incorporated by reference
therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein. For
purposes of this Agreement, all references to the Registration Statement, the
Prospectus or to any amendment or supplement thereto shall be deemed to include
any copy filed with the Commission pursuant to the Electronic Data Gathering
Analysis and Retrieval System (“EDGAR”).
2    Agency and Principal Transactions. (a) Each time that the Company wishes to
issue and sell the Shares hereunder through Cowen, acting as agent (each, an
“Agency Transaction”), it will notify Cowen by email notice (or other method
mutually agreed to in writing by the parties) (a “Placement Notice”) containing
the parameters in accordance with which it desires the Shares to be sold, which
shall at a minimum include the number of Shares to be issued, the time period
during which sales are requested to be made, any limitation on the number of
Shares that may be sold in any one Trading Day (as defined in Section 3) and any
minimum price below which sales may not be made, a form of which containing such
minimum sales parameters necessary is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 2 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from Cowen set forth on Schedule 2, as such Schedule 2 may be
amended from time to time. The Placement Notice shall be effective upon receipt
by Cowen unless and until (i) in accordance with the notice requirements


-2-

--------------------------------------------------------------------------------




set forth in Section 4, Cowen declines to accept the terms contained therein for
any reason, in its sole discretion, (ii) the entire amount of the Shares have
been sold, (iii) in accordance with the notice requirements set forth in Section
4, the Company suspends or terminates the Placement Notice, (iv) the Company
issues a subsequent Placement Notice with parameters superseding those on the
earlier dated Placement Notice, or (v) this Agreement has been terminated under
the provisions of Section 11. The amount of any discount, commission or other
compensation to be paid by the Company to Cowen in connection with the sale of
the Shares shall be calculated in accordance with the terms set forth in
Schedule 3. It is expressly acknowledged and agreed that neither the Company nor
Cowen will have any obligation whatsoever with respect to an Agency Transaction
or any Shares unless and until the Company delivers a Placement Notice to Cowen
and Cowen does not decline such Placement Notice pursuant to the terms set forth
above, and then only upon the terms specified therein and herein. In the event
of a conflict between the terms of this Agreement and the terms of a Placement
Notice, the terms of the Placement Notice will control.
(a)     The Company may also offer to sell the Shares directly to Cowen, as
principal, in which event such parties shall enter into a separate agreement
(each, a “Terms Agreement”) in substantially the form of Schedule 2(b) hereto
(with such changes thereto as may be agreed upon by the Company and Cowen),
relating to such sale in accordance with Section 3(b) hereof (each such
transaction being referred to as a “Principal Transaction”).
3    Sale of Shares by Cowen. (a) Subject to the terms and conditions herein set
forth, upon the Company’s delivery of a Placement Notice with respect to an
Agency Transaction, and unless the sale of the Shares described therein has been
declined, suspended, or otherwise terminated in accordance with the terms of
this Agreement, Cowen, for the period specified in the Placement Notice, will
use its commercially reasonable efforts consistent with its normal trading and
sales practices and applicable state and federal laws, rules and regulations and
the rules of the Nasdaq Stock Market, Inc. (“Nasdaq”) to sell such Shares up to
the amount specified, and otherwise in accordance with the terms of such
Placement Notice. Cowen will provide written confirmation to the Company
(including by email correspondence to each of the individuals of the Company set
forth on Schedule 2, if receipt of such correspondence is actually acknowledged
by any of the individuals to whom the notice is sent, other than via auto-reply)
no later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which it has made sales of Shares hereunder setting
forth the number of Shares sold on such day, the volume-weighted average price
of the Shares sold, and the Net Proceeds (as defined below) payable to the
Company. In the event the Company engages Cowen for a sale of Shares in an
Agency Transaction that would constitute a “block” within the meaning of Rule
10b-18(a)(5) under the Exchange Act (a “Block Sale”), the Company will provide
Cowen, at Cowen’s request and upon reasonable advance notice to the Company, on
or prior to the Settlement Date, the opinions of counsel, accountant’s letter
and officers’ certificates set forth in Section 8 hereof, each dated the
Settlement Date, and such other documents and information as Cowen shall
reasonably request. Cowen may sell Shares by any


-3-

--------------------------------------------------------------------------------




method permitted by law deemed to be an “at the market” offering as defined in
Rule 415 of the Securities Act. Cowen shall not purchase Shares with respect to
an Agency Transaction for its own account as principal unless expressly
authorized to do so by the Company in writing. The Company acknowledges and
agrees that (i) there can be no assurance that Cowen will be successful in
selling Shares, and (ii) Cowen will incur no liability or obligation to the
Company or any other person or entity if it does not sell Shares for any reason
other than a failure by Cowen to use its commercially reasonable efforts
consistent with its normal trading and sales practices to sell such Shares as
required under this Section 3. For the purposes hereof, “Trading Day” means any
day on which the Company’s Common Stock is purchased and sold on the principal
market on which the Common Stock is listed or quoted.
(a)    (i) If the Company wishes to issue and sell the Shares to Cowen pursuant
to this Agreement in a Principal Transaction, it will notify Cowen of the
proposed terms of the Principal Transaction. If Cowen, acting as principal,
wishes to accept such proposed terms (which it may decline to do for any reason
in its sole discretion) or, following discussions with the Company, wishes to
accept amended terms, the Company and Cowen shall enter into a Terms Agreement
setting forth the terms of such Principal Transaction.
(i)        The terms set forth in a Terms Agreement shall not be binding on the
Company or Cowen unless and until the Company and Cowen have each executed and
delivered such Terms Agreement accepting all of the terms of such Terms
Agreement. In the event of a conflict between the terms of this Agreement and
the terms of a Terms Agreement, the terms of such Terms Agreement shall control.
(ii)    Each sale of the Shares to Cowen in a Principal Transaction shall be
made in accordance with the terms of this Agreement and a Terms Agreement, which
shall provide for the sale of such Shares to, and the purchase thereof by,
Cowen. A Terms Agreement may also specify certain provisions relating to the
reoffering of such Shares by Cowen. The commitment of Cowen to purchase the
Shares pursuant to any Terms Agreement shall be deemed to have been made on the
basis of the representations, warranties and agreements of the Company
contained, and shall be subject to the terms and conditions set forth, in this
Agreement and such Terms Agreement. Any such Terms Agreement shall specify the
number of the Shares to be purchased by Cowen pursuant thereto, the price to be
paid to the Company for such Shares, any provisions relating to rights of, and
default by, Cowen in the reoffering of the Shares, and the time, date (each such
time and date being referred to herein as a “Principal Settlement Date”) and
place of delivery of and payment for such Shares.
(a)    Notwithstanding any other provision of this Agreement, the Company shall
not offer, sell or deliver, or request the offer or sale, of any Shares pursuant
to this Agreement (whether in an Agency Transaction or a Principal Transaction)
and, by notice to Cowen given


-4-

--------------------------------------------------------------------------------




by telephone (confirmed promptly by email), shall cancel any instructions for
the offer or sale of any Shares, and Cowen shall not be obligated to offer or
sell any Shares, during any period in which the Company is, or could be deemed
to be, in possession of material non-public information, or (ii) at any time
from and including the date on which the Company shall issue a press release
containing, or shall otherwise publicly announce, its earnings, revenues or
other results of operations (an “Earnings Announcement”) through and including
the time that the Company files a Quarterly Report on Form 10-Q or an Annual
Report on Form 10-K that includes consolidated financial statements as of and
for the same period or periods, as the case may be, covered by such Earnings
Announcement.
4    Suspension of Sales.
(a)    The Company or Cowen may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 2), suspend any sale of Shares; provided, however,
that such suspension shall not affect or impair either party’s obligations with
respect to any Shares sold hereunder prior to the receipt of such notice. Each
of the parties agrees that no such notice under this Section 4 shall be
effective against the other unless it is made to one of the individuals named on
Schedule 2 hereto, as such schedule may be amended in writing from time to time.
(b)    If either Cowen or the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Common Stock, it shall promptly notify the
other party, and Cowen may, at its sole discretion, suspend sales of the Shares
under this Agreement.
(c)    Notwithstanding any other provision of this Agreement, during any period
in which the Registration Statement is no longer effective under the Securities
Act, the Company shall promptly notify Cowen, the Company shall not request the
sale of any Shares, and Cowen shall not be obligated to sell or offer to sell
any Shares.
5    Settlement.
(a)    Settlement of Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Shares in an Agency Transaction will
occur on the second (2nd) Trading Day (or such earlier day as is industry
practice for regular-way trading) following the date on which such sales are
made (each, an “Agency Settlement Date” and the first such Agency Settlement
Date, the “First Delivery Date”; and any Agency Settlement Date and


-5-

--------------------------------------------------------------------------------




Principal Settlement Date shall be referred to as a “Settlement Date”)). The
amount of proceeds to be delivered to the Company on a Settlement Date against
receipt of the Shares sold (the “Net Proceeds”) will be equal to the aggregate
sales price received by Cowen at which such Shares were sold, after deduction
for (i) Cowen’s commission, discount or other compensation for such sales
payable by the Company pursuant to Section 2 hereof or pursuant to any
applicable Terms Agreement, (ii) any other amounts due and payable by the
Company to Cowen hereunder pursuant to Section 7(g) (Expenses) hereof, and (iii)
any transaction fees imposed by any governmental or self-regulatory organization
in respect of such sales that are paid or are payable by Cowen.
(b)    Delivery of Shares. On or before each Settlement Date, the Company will,
or will cause its transfer agent to, electronically transfer the Shares being
sold by crediting Cowen’s or its designee’s account (provided Cowen shall have
given the Company written notice of such designee at least one Trading Day prior
to the Settlement Date) at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System or by such other means of delivery as may be
mutually agreed upon by the parties hereto which in all cases shall be freely
tradeable, transferable, registered shares in good deliverable form. On each
Settlement Date, Cowen will deliver the related Net Proceeds in same day funds
to an account designated by the Company on, or prior to, the Settlement Date.
The Company agrees that if the Company, or its transfer agent (if applicable),
defaults in its obligation to deliver duly authorized Shares on a Settlement
Date, the Company agrees that in addition to and in no way limiting the rights
and obligations set forth in Section 9(a) (Indemnification and Contribution)
hereto, it will (i) hold Cowen harmless against any loss, claim, damage, or
expense (including reasonable and documented legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company and
(ii) pay to Cowen any commission, discount, or other compensation to which it
would otherwise have been entitled absent such default.
6    Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, Cowen that as of (i) the date of this Agreement,
(ii) each date on which the Company executes and delivers a Terms Agreement,
(iii) each Time of Sale (defined below), (iv) each Settlement Date, and (v) each
Bring-Down Date (as defined below) (each such date included in (i) through (v)
above, a “Representation Date”):
(a)    Compliance with Registration Requirements. The Registration Statement and
any Rule 462(b) Registration Statement have been declared effective by the
Commission under the Securities Act. The Company has complied to the
Commission’s satisfaction with all requests of the Commission for additional or
supplemental information. No stop order suspending the effectiveness of the
Registration Statement or any Rule 462(b) Registration Statement is in effect
and no proceedings for such purpose have been instituted or are pending or, to
the knowledge of the Company, contemplated or threatened by the Commission. The


-6-

--------------------------------------------------------------------------------




Company meets the requirements for use of Form S‑3 under the Securities Act. The
sale of the Shares hereunder meets the requirements or General Instruction I.B.1
of Form S-3.
(b)    No Misstatement or Omission. The Prospectus when filed complied and, as
amended or supplemented, if applicable, will comply in all material respects
with the Securities Act. Each of the Registration Statement, any Rule 462(b)
Registration Statement, the Prospectus and any post-effective amendments or
supplements thereto, at the time it became effective or its date, as applicable,
complied and as of each Representation Date, complied and will comply in all
material respects with the requirements of the Securities Act and did not and,
as of each Representation Date, did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Prospectus, as amended or supplemented, as of its date, did not and, as of each
Representation Date, will not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
The representations and warranties set forth in the two immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement, any Rule 462(b) Registration Statement, or any post-effective
amendment thereto, or the Prospectus, or any amendments or supplements thereto,
made in reliance upon and in conformity with information relating to Agent’s
Information (defined below). There are no contracts or other documents required
to be described in the Prospectus or to be filed as exhibits to the Registration
Statement which have not been described or filed as required. As used herein,
“Time of Sale” means (i) with respect to each offering of Shares pursuant to
this Agreement, the time of Cowen’s initial entry into contracts with purchasers
for the sale of such Shares and (ii) with respect to each offering of Shares
pursuant to any relevant Terms Agreement, the time of sale of such Shares to
Cowen.
(c)    Offering Materials Furnished to Cowen. The Company has delivered to Cowen
one complete copy of the Registration Statement and a copy of each consent and
certificate of experts filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits) and the Prospectus, as amended or
supplemented, in such quantities and at such places as Cowen has reasonably
requested.
(d)    Emerging Growth Company. As of the date of the initial filing of the
Registration Statement, the Company is an “emerging growth company,” as defined
in Section 2(a) of the Securities Act.
(e)    Not an Ineligible Issuer. The Company currently is not an “ineligible
issuer,” as defined in Rule 405 under the Securities Act. The Company agrees to
notify Cowen promptly upon the Company becoming an “ineligible issuer.”


-7-

--------------------------------------------------------------------------------




(f)        Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the completion of Cowen’s
distribution of the Shares, any offering material in connection with the
offering and sale of the Shares other than the Prospectus or the Registration
Statement.
(g)    The Sales Agreement; Terms Agreement. This Agreement has been duly
authorized, executed and delivered by, and is a valid and binding agreement of,
the Company, enforceable in accordance with its terms, except as rights to
indemnification hereunder may be limited by applicable law and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles. Any Terms Agreement
will have been duly authorized, executed and delivered by the Company and,
assuming due authorization, execution and delivery by the other parties thereto,
will be a legal, valid and binding agreement of the Company enforceable in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, and by general equitable principles.
(h)    Authorization of the Common Stock. The Shares, when issued and delivered,
will be duly authorized for issuance and sale pursuant to this Agreement and any
Terms Agreement and, when issued and delivered by the Company against payment
therefor pursuant to this Agreement, will be validly issued, fully paid and
nonassessable, free and clear of any pledge, lien, encumbrance, security
interest or other claim, and the issuance and sale of the Shares by the Company
is not subject to preemptive or other similar rights.
(i)        No Applicable Registration or Other Similar Rights. There are no
persons with registration or other similar rights to have any equity or debt
securities registered for sale under the Registration Statement or included in
the offering contemplated by this Agreement or any Terms Agreement, except for
such rights as have been duly waived.
(j)        No Material Adverse Change. Since the date of the most recent
financial statements of the Company included or incorporated by reference in the
Registration Statement and the Prospectus, (i) there has not been any material
change in the capital stock (other than the issuance of shares of Common Stock
upon exercise of stock options and warrants described as outstanding in, and the
grant of options and awards under existing equity incentive plans described in,
the Registration Statement and the Prospectus), short-term debt or long-term
debt of the Company or any of its subsidiaries, or any dividend or distribution
of any kind declared, set aside for payment, paid or made by the Company on any
class of capital stock, or any material adverse change, or any development that
would reasonably be expected to result in a material adverse change, in or
affecting the business, properties, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its


-8-

--------------------------------------------------------------------------------




subsidiaries taken as a whole (any such change, a “Material Adverse Change”);
(ii) neither the Company nor any of its subsidiaries has entered into any
transaction or agreement (whether or not in the ordinary course of business)
that is material to the Company and its subsidiaries taken as a whole or
incurred any liability or obligation, direct or contingent, that is material to
the Company and its subsidiaries taken as a whole; and (iii) neither the Company
nor any of its subsidiaries has sustained any loss or interference with its
business that is material to the Company and its subsidiaries taken as a whole
and that is either from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor disturbance or dispute or any action,
order or decree of any court or arbitrator or governmental or regulatory
authority, except in each case as otherwise disclosed in the Registration
Statement and the Prospectus.
(k)    Financial Statements. The financial statements (including the related
notes thereto) of the Company and its consolidated subsidiaries included or
incorporated by reference in the Registration Statement and the Prospectus
comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable, and present fairly, in all
material respects, the financial position of the Company and its consolidated
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States (“GAAP”) applied on a consistent basis
throughout the periods covered thereby, except as otherwise disclosed therein,
and, in the case of the unaudited, interim financial statements, subject to
normal year-end audit adjustments and the exclusion of certain footnotes, and
any supporting schedules included or incorporated by reference in the
Registration Statement present fairly, in all material respects, the information
required to be stated therein; and the other financial information included or
incorporated by reference in the Registration Statement and the Prospectus has
been derived from the accounting records of the Company and its consolidated
subsidiaries and presents fairly the information shown thereby.
(l)        Organization and Good Standing. The Company and each of its
subsidiaries have been duly organized and are validly existing and in good
standing under the laws of their respective jurisdictions of organization, are
duly qualified to do business and are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified or in good standing or have such power or authority would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, properties, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its
subsidiaries taken as a whole or on the performance by the Company of its
obligations under this Agreement or any Terms Agreement (a “Material Adverse
Effect”).  The Company does not own or


-9-

--------------------------------------------------------------------------------




control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Exhibit 21 to the Registration Statement.
ConforMIS Europe GmbH is the only significant subsidiary of the Company.
(m)    Capitalization. The Company has an authorized capitalization as set forth
in the Registration Statement and the Prospectus under the heading
“Capitalization”; all the outstanding shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights; except
as described in or expressly contemplated by the Prospectus, there are no
outstanding rights (including, without limitation, pre-emptive rights), warrants
or options to acquire, or instruments convertible into or exchangeable for, any
shares of capital stock or other equity interest in the Company or any of its
subsidiaries, or any contract, commitment, agreement, understanding or
arrangement of any kind relating to the issuance of any capital stock of the
Company or any such subsidiary, any such convertible or exchangeable securities
or any such rights, warrants or options; the capital stock of the Company
conforms in all material respects to the description thereof contained in the
Registration Statement and the Prospectus; and all the outstanding shares of
capital stock or other equity interests of each subsidiary owned, directly or
indirectly, by the Company have been duly and validly authorized and issued, are
fully paid and non-assessable (except, in the case of any foreign subsidiary,
for directors’ qualifying shares) and are owned directly or indirectly by the
Company, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party.
(n)    Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder; and
all action required to be taken for the due and proper authorization, execution
and delivery by it of this Agreement and any Terms Agreement and the
consummation by it of the transactions contemplated hereby and thereby has been
duly and validly taken.
(o)    No Violation or Default. Neither the Company nor any of its subsidiaries
is (i) in violation of its charter or by-laws or similar organizational
documents; (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject; or (iii) in violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority having jurisdiction over the
Company or any of its subsidiaries, except, in the case of clauses (ii) and
(iii) above,


-10-

--------------------------------------------------------------------------------




for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.
(p)    No Conflicts. The execution, delivery and performance by the Company of
this Agreement and any Terms Agreement, the issuance and sale of the Shares and
the consummation of the transactions contemplated by this Agreement and any
Terms Agreement will not (i) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, (ii) result in any violation
of the provisions of the charter or by-laws or similar organizational documents
of the Company or any of its subsidiaries or (iii) result in the violation of
any law or statute or any judgment, order, rule  or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation or default
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.
(q)    No Consents Required. No consent, approval, authorization, order,
license, registration or qualification of or with any court or arbitrator or
governmental or regulatory authority is required for the execution, delivery and
performance by the Company of this Agreement or any Terms Agreement, the
issuance and sale of the Shares and the consummation of the transactions
contemplated by this Agreement or any Terms Agreement, except for the
registration of the Shares under the Securities Act and such consents,
approvals, authorizations, orders and registrations or qualifications as have
already been obtained or made or as may be required by the Financial Industry
Regulatory Authority, Inc. (“FINRA”) or the Nasdaq Market or under applicable
state securities laws in connection with the purchase and distribution of the
Shares by Cowen.
(r)        Legal Proceedings. Except as described in the Registration Statement
and the Prospectus, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
any of its subsidiaries is a party or to which any property of the Company or
any of its subsidiaries is subject that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; to the knowledge of
the Company, no such investigations, actions, suits or proceedings are
threatened or contemplated by any governmental or regulatory authority or
threatened by others; and (i) there are no current or pending legal,
governmental or regulatory actions, suits or proceedings that are required under
the Securities Act to be described in the Registration Statement or the
Prospectus that are not so described in the Registration Statement and the
Prospectus and


-11-

--------------------------------------------------------------------------------




(ii) there are no statutes, regulations or contracts or other documents that are
required under the Securities Act to be filed as exhibits to the Registration
Statement or described in the Registration Statement or the Prospectus that are
not so filed as exhibits to the Registration Statement or described in the
Registration Statement and the Prospectus.
(s)        Independent Accountants. Grant Thornton LLP, who have certified
certain financial statements of the Company and its subsidiaries, is an
independent registered public accounting firm with respect to the Company and
its subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.
(t)        Title to Real and Personal Property. Except as described in the
Registration Statement and the Prospectus, the Company and its subsidiaries have
good title in fee simple (in the case of real property) to, or have valid rights
to lease or otherwise use, all items of real and personal property and assets
that are material to the business of the Company and its subsidiaries taken as a
whole, in each case free and clear of all liens, encumbrances, claims and
defects and imperfections of title except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and its subsidiaries or (ii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
(u)    Intellectual Property. Except for specific matters the Company is aware
of that are accurately described in the Registration Statement and the
Prospectus, the Company and its subsidiaries own or possess, or can promptly
acquire on reasonable terms, adequate rights to use all inventions, patents,
trademarks, service marks, trade names, domain names, copyrights, licenses,
technology, know-how, trade secrets and other intellectual property and
proprietary or confidential information, systems or procedures (including all
goodwill associated with, and all registrations and applications for
registration of, the foregoing) (collectively, “Intellectual Property”)
necessary for or material to the conduct of their respective businesses as
currently conducted and as proposed in the Registration Statement and the
Prospectus to be conducted by them, and, to the knowledge of the Company, the
conduct of the respective businesses of the Company and its subsidiaries has not
infringed, misappropriated or otherwise violated any Intellectual Property of
others in any material respect.  Except as disclosed in the Registration
Statement and the Prospectus or as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, there is no pending
or, to the knowledge of the Company, threatened action, suit, proceeding or
claim by a third party (i) challenging the Company’s or any subsidiary of the
Company’s rights in or to, or alleging the violation of any of the terms of, any
of their Intellectual Property; (ii) alleging that the Company or any of its
subsidiaries has infringed, misappropriated or otherwise violated or conflicted
with any Intellectual Property of any third party;  or


-12-

--------------------------------------------------------------------------------




(iii) challenging the validity, scope or enforceability of any Intellectual
Property owned by or exclusively licensed to the Company or any of its
subsidiaries, and in the case of each of (i), (ii) and (iii), the Company is
unaware of any facts which would form a reasonable basis for any such action,
suit, proceeding or claim.  Except as described in the Registration Statement
and the Prospectus, all Intellectual Property owned by the Company or its
subsidiaries is, to the knowledge of the Company, valid and enforceable, owned
solely by the Company or its subsidiaries and, except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
owned free and clear of all liens, encumbrances, defects and other
restrictions.  The Company is not aware of any specific facts or combination of
facts that reasonably would support a finding that any of the material issued or
granted patents owned by or licensed to the Company or any of its subsidiaries
is invalid or unenforceable and, to the knowledge of the Company, all such
issued or granted patents are valid and enforceable, except, in each case, as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The Company and its subsidiaries have at all times
taken reasonable steps in accordance with normal industry practice to maintain
the confidentiality of all Intellectual Property, the value of which to the
Company or any of its subsidiaries is contingent upon maintaining the
confidentiality thereof, and, to the knowledge of the Company, no such
Intellectual Property has been disclosed other than to employees,
representatives, independent contractors, collaborators, licensors, licensees,
agents and advisors of the Company or its subsidiaries, all of whom are bound by
written obligations to maintain the confidentiality thereof.  Except as would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, all founders, current and former employees, contractors,
consultants and other parties involved in the development of Intellectual
Property for the Company or any subsidiary of the Company have signed
confidentiality and invention assignment agreements with the Company or such
subsidiary of the Company, as applicable, pursuant to which the Company or
subsidiary of the Company, as applicable, either (x) has obtained ownership of
and is the exclusive owner of such Intellectual Property, or (y) has obtained a
valid right to exploit such Intellectual Property, sufficient for the conduct of
its business as currently conducted and as proposed in the Registration
Statement and the Prospectus to be conducted.
(v)    No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that is required by the Securities Act to
be described in the Registration Statement and the Prospectus and that is not so
described in such documents.
(w)    Investment Company Act. The Company is not and, after giving effect to
the offering and sale of the Shares and the application of the proceeds thereof
as described in the Registration Statement and the Prospectus, will not be
required to register as an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the


-13-

--------------------------------------------------------------------------------




Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Investment Company Act”).
(x)    Taxes. The Company and its subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed through the date hereof and
the Company and its subsidiaries have paid all taxes shown as due on such
returns, except for taxes being contested in good faith and for which adequate
reserves have been taken, and except as would not, individually or in the
aggregate, have a Material Adverse Effect.  Except as otherwise disclosed in the
Registration Statement and the Prospectus, there is no tax deficiency that has
been, or would reasonably be expected to be, asserted against the Company or any
of its subsidiaries or any of their respective properties or assets, in each
case, except as would not have a Material Adverse Effect.
(y)    Licenses and Permits. The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in the Registration Statement and the
Prospectus, except where the failure to possess or make the same would not,
individually or in the aggregate, have a Material Adverse Effect; and except as
described in the Registration Statement and the Prospectus, neither the Company
nor any of its subsidiaries has received notice of any revocation or
modification of any such license, certificate, permit or authorization or has
any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course.  Except as described
in the Registration Statement and the Prospectus, as applicable, the Company and
its subsidiaries (i) are, and at all times have been, in compliance with all
statutes, rules and regulations applicable to the ownership, testing,
development, manufacture, packaging, processing, use, distribution, storage,
import, export or disposal of any product manufactured or distributed by the
Company or its subsidiaries (“Applicable Laws”), except where such noncompliance
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (ii) have not received any U.S. Food and Drug
Administration (“FDA”) Form 483, written notice of adverse finding, warning
letter, untitled letter or other correspondence or written notice from any court
or arbitrator or governmental or regulatory authority alleging or asserting
non-compliance with (x) any Applicable Laws or (y) any licenses, exemptions,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any such Applicable Laws, which remains
unresolved as of the date hereof.
(z)        No Labor Disputes. No labor disturbance by or dispute with employees
of the Company or any of its subsidiaries exists or, to the knowledge of the
Company, is contemplated or threatened, and the Company is not aware of any
existing or imminent labor


-14-

--------------------------------------------------------------------------------




disturbance by, or dispute with, the employees of any of its or its
subsidiaries’ principal suppliers, contractors or customers, except as would not
have a Material Adverse Effect.
(aa)    Compliance with and Liability under Environmental Laws. (i) The Company
and its subsidiaries (a) are, and at all prior times were, in compliance with
any and all applicable federal, state, local and foreign laws, rules,
regulations, requirements, decisions, judgments, decrees, orders and the common
law relating to pollution or the protection of the environment, natural
resources or human health or safety, including those relating to the generation,
storage, treatment, use, handling, transportation, Release or threat of Release
of Hazardous Materials (collectively, “Environmental Laws”), (b) have received
and are in compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under applicable Environmental Laws
to conduct their respective businesses, (c) have not received notice of any
actual or potential liability under or relating to, or actual or potential
violation of, any Environmental Laws, including for the investigation or
remediation of any Release or threat of Release of Hazardous Materials, and have
no knowledge of any event or condition that would reasonably be expected to
result in any such notice, (d) are not conducting or paying for, in whole or in
part, any investigation, remediation or other corrective action pursuant to any
Environmental Law at any location, and (e) are not a party to any order, decree
or agreement that imposes any obligation or liability under any Environmental
Law, and (ii) there are no costs or liabilities associated with Environmental
Laws of or relating to the Company or its subsidiaries, except in the case of
each of (i) and (ii) above, for any such matter, as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
(iii) except as described in the Registration Statement and the Prospectus,
(a) there are no proceedings that are pending, or, to the knowledge of the
Company, contemplated, against the Company or any of its subsidiaries under any
Environmental Laws in which a governmental entity is also a party, other than
such proceedings regarding which it is reasonably believed no monetary sanctions
of $100,000 or more will be imposed, (b) the Company and its subsidiaries are
not aware of any facts or issues regarding compliance with Environmental Laws,
or liabilities or other obligations under Environmental Laws, including the
Release or threat of Release of Hazardous Materials, that would reasonably be
expected to have a material effect on the capital expenditures, earnings or
competitive position of the Company and its subsidiaries, and (c) none of the
Company and its subsidiaries anticipates material capital expenditures relating
to any Environmental Laws.
(bb)    Hazardous Materials. There has been no storage, generation,
transportation, use, handling, treatment, Release or threat of Release of
Hazardous Materials by, relating to or caused by the Company or any of its
subsidiaries (or, to the knowledge of the Company and its subsidiaries, any
other entity (including any predecessor) for whose acts or omissions the Company
or any of its subsidiaries is or would reasonably be expected to be liable) at,
on, under or from any property or facility now or previously owned, operated or
leased by the


-15-

--------------------------------------------------------------------------------




Company or any of its subsidiaries, or at, on, under or from any other property
or facility, in violation of any Environmental Laws or in a manner or amount or
to a location that would reasonably be expected to result in any liability under
any Environmental Law, except for any violation or liability which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  “Hazardous Materials” means any material, chemical, substance,
waste, pollutant, contaminant, compound, mixture, or constituent thereof, in any
form or amount, including petroleum (including crude oil or any fraction
thereof) and petroleum products, natural gas liquids, asbestos and asbestos
containing materials, naturally occurring radioactive materials, brine, and
drilling mud, regulated or which can give rise to liability under any
Environmental Law.  “Release” means any spilling, leaking, seepage, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, disposing, depositing, dispersing, or migrating in, into or through the
environment, or in, into, from or through any building or structure.
(cc)    Compliance with ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Company or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) has
been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Code, except for noncompliance that would not reasonably be
expected to result in material liability to the Company or its subsidiaries; 
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption that
would reasonably be expected to result in a material liability to the Company or
its subsidiaries; (iii) for each Plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA, as applicable, has been
satisfied (without taking into account any waiver thereof or extension of any
amortization period) and is reasonably expected to be satisfied in the future
(without taking into account any waiver thereof or extension of any amortization
period); (iv) the fair market value of the assets of each Plan that is required
to be funded exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan); (v) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur that either has resulted, or would reasonably
be expected to result, in material liability to the Company or its subsidiaries;
(vi) neither the Company nor any member of the Controlled Group has incurred,
nor reasonably expects to incur, any liability under Title IV of ERISA (other
than contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation (the “PBGC”), in the


-16-

--------------------------------------------------------------------------------




ordinary course and without default) in respect of a Plan (including a
“multiemployer plan”, within the meaning of Section 4001(a)(3) of ERISA); and
(vii) there is no pending audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the PBGC or any other governmental agency
or any foreign regulatory agency with respect to any Plan that would reasonably
be expected to result in material liability to the Company or its subsidiaries. 
None of the following events has occurred or is reasonably likely to occur:
(x) a material increase in the aggregate amount of contributions required to be
made to all Plans by the Company or its subsidiaries in the current fiscal year
of the Company and its subsidiaries compared to the amount of such contributions
made in the Company and its subsidiaries’ most recently completed fiscal year,
other than an increase solely attributable to (A) an increase in the number of
employees covered by such Plans or (B) an increase arising from the renewal in
the ordinary course of business of contracts with vendors, insurers, plan
administrators or other similar service providers under which the benefits of
such Plans are provided; or (y) a material increase in the Company and its
subsidiaries’ “accumulated post-retirement benefit obligations” (within the
meaning of Statement of Financial Accounting Standards 106) compared to the
amount of such obligations in the Company and its subsidiaries’ most recently
completed fiscal year.
(dd)    Disclosure Controls. The Company and its subsidiaries have established
an effective system of “disclosure controls and procedures” (as defined in
Rule 13a-15(e) of the Exchange Act) that complies with the requirements of the
Exchange Act and that has been designed to ensure that information required to
be disclosed by the Company in reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure.
(ee)    Accounting Controls. The Company and its subsidiaries have established
systems of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the Exchange Act) that are designed to comply with the
requirements of the Exchange Act and have been designed by, or under the
supervision of, their respective principal executive and principal financial
officers, or persons performing similar functions, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP,
including, but not limited to, internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with


-17-

--------------------------------------------------------------------------------




respect to any differences; and (v) interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Registration
Statement and the Prospectus fairly presents the information called for in all
material respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto.  Except as disclosed in the Registration
Statement and the Prospectus, there are no material weaknesses in the Company’s
internal controls.  The Company’s auditors and the Audit Committee of the Board
of Directors of the Company have been advised of:  (i) all significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting which have adversely affected or are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information; and (ii) to the knowledge of the
Company, any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting.
(ff)    eXtensible Business Reporting Language. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.
(gg)    Insurance. Except as described in the Registration Statement and the
Prospectus, the Company and its subsidiaries have insurance covering their
respective properties, operations and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as the Company reasonably believes are adequate to protect the
Company and its subsidiaries and their respective businesses; and neither the
Company nor any of its subsidiaries has (i) received notice from any insurer or
agent of such insurer that material capital improvements or other expenditures
are required or necessary to be made in order to continue such insurance or
(ii) any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage at reasonable cost from similar insurers as may be necessary to
continue its business.
(hh)    No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor, to the knowledge of the Company, any director, officer, employee, agent,
affiliate or other person associated with or acting on behalf of the Company or
any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee, including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of


-18-

--------------------------------------------------------------------------------




1977, as amended, or any applicable law or regulation implementing the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, or committed an offence under the Bribery Act 2010 of the
United Kingdom or any other applicable anti-bribery or anti-corruption law; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any
unlawful rebate, payoff, influence payment, kickback or other unlawful or
improper payment or benefit.  The Company and its subsidiaries have instituted,
maintain and enforce, and will continue to maintain and enforce policies and
procedures designed to promote and ensure compliance with all applicable
anti-bribery and anti-corruption laws.
(ii)    Compliance with Anti-Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the applicable money laundering statutes of all jurisdictions where
the Company or any of its subsidiaries conducts business, the rules and
regulations thereunder and any related or similar rules or regulations issued,
administered or enforced by any governmental agency where the Company or any of
its subsidiaries conducts business (collectively, the “Anti-Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.
(jj)    No Conflicts with Sanctions Laws. Neither the Company, nor any of its
subsidiaries, nor, to the knowledge of the Company, any director, officer,
employee, agent, affiliate or other person associated with or acting on behalf
of the Company or any of its subsidiaries is currently the subject or the target
of any sanctions administered or enforced by the U.S. government, (including,
without limitation, the Office of Foreign Assets Control of the U.S. Department
of the Treasury (“OFAC”) or the U.S. Department of State and including, without
limitation, the designation as a “specially designated national” or “blocked
person”), the United Nations Security Council (“UNSC”), the European Union, Her
Majesty’s Treasury (“HMT”) or other relevant sanctions authority to which the
Company is subject (collectively, “Sanctions”), nor is the Company, any of its
subsidiaries located, organized or resident in a country or territory that is
the subject or target of Sanctions, including, without limitation, Cuba, Iran,
North Korea and Syria and Crimea (each, a “Sanctioned Country”); and the Company
will not directly or indirectly use the proceeds of the offering of the Shares
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions, (ii) to
fund or facilitate any activities of or business in any Sanctioned Country or
(iii) in any other manner that will result in a violation by any person
(including any person participating


-19-

--------------------------------------------------------------------------------




in the transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.  For the past five years, the Company and its subsidiaries have not
knowingly engaged in and are not now knowingly engaged in any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country.
(kk)    Export and Import Laws. Each of the Company and its subsidiaries, and,
to the Company’s knowledge, each of their affiliates and any director, officer,
agent or employee of the Company has acted at all times in material compliance
with applicable Export and Import Laws (as defined below) and there are no
claims, complaints, charges, investigations or proceedings pending or, to the
knowledge of the Company, threatened between the Company or any of the
Subsidiaries and any Governmental Authority under any Export or Import Laws. The
term “Export and Import Laws” means the Arms Export Control Act, the
International Traffic in Arms Regulations, the Export Administration Act of
1979, as amended, the Export Administration Regulations, and all other laws and
regulations of the United States government regulating the export and import of
articles or information from and to the United States of America.
(ll)    No Restrictions on Subsidiaries. Except as described in the Registration
Statement and the Prospectus, no subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company or any other subsidiary of the Company.
(mm)    Brokers. Except for Cowen, there is no broker, finder or other party
that is entitled to receive from the Company any brokerage or finder’s fee or
other fee or commission as a result of any transactions contemplated by this
Agreement or by any Terms Agreement.
(nn)    No Price Stabilization or Manipulation. The Company has not taken and
will not take, directly or indirectly, without giving effect to activities by
Cowen, any action designed to or that would be reasonably expected to cause or
result in stabilization or manipulation of the price of the Shares.
(oo)    Margin Rules. The application of the proceeds received by the Company
from the issuance, sale and delivery of the Shares as described in the
Registration Statement and the Prospectus will not violate Regulation T, U or X
of the Board of Governors of the Federal Reserve System or any other regulation
of such Board of Governors.


-20-

--------------------------------------------------------------------------------




(pp)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in the Registration Statement or the
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.
(qq)    Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in the Registration
Statement and the Prospectus is not based on or derived from sources that are
reliable and accurate in all material respects.
(rr)    Sarbanes-Oxley Act. There is and has been no material failure on the
part of the Company or, to the knowledge of the Company, any of the Company’s
directors or officers, in their capacities as such, to comply with any
applicable provision of the Sarbanes-Oxley Act of 2002, as amended and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”), including Section 402 related to loans.
(ss)    Clinical Studies. (i) Except as described in the Registration Statement
and the Prospectus, the clinical studies conducted by or, to the knowledge of
the Company, on behalf of or sponsored by the Company or its subsidiaries, or in
which the Company or its subsidiaries have participated, that are described in
the Registration Statement and the Prospectus, or the results of which are
referred to in the Registration Statement and the Prospectus, as applicable,
were, and if still pending are, being conducted in all material respects in
accordance with standard medical and scientific research standards and
procedures for products or product candidates comparable to those being
developed by the Company and all applicable statutes and all applicable
rules and regulations of the FDA and comparable regulatory agencies outside of
the United States to which they are subject, including the European Medicines
Agency (collectively, the “Regulatory Authorities”) and current Good Clinical
Practices and Good Laboratory Practices; (ii) the descriptions in the
Registration Statement and the Prospectus of the results of such studies are
accurate descriptions in all material respects and fairly present the data
derived therefrom in all material respects; (iii) the Company has no knowledge
of any other clinical studies not described in the Registration Statement and
the Prospectus, the results of which are inconsistent with or call into question
the results described or referred to in the Registration Statement and the
Prospectus; (iv) the Company and its subsidiaries have operated at all times and
are currently in compliance in all material respects with all applicable
statutes, rules and regulations of the Regulatory Authorities; and (v) neither
the Company nor any of its subsidiaries have received any written notices,
correspondence or other communications from the Regulatory Authorities or any
other governmental agency requiring or threatening the termination, material
modification or suspension of any clinical studies that are described in the
Registration Statement and the Prospectus or the results of which are referred
to in the Registration Statement and the


-21-

--------------------------------------------------------------------------------




Prospectus, other than ordinary course communications with respect to
modifications in connection with the design and implementation of such studies,
and, to the Company’s best knowledge, there are no reasonable grounds for the
same.
(tt)    Regulatory Filings. The Company has not failed to file with the
Regulatory Authorities any required filing, declaration, listing, registration,
report or submission with respect to the Company’s product candidates that are
described or referred to in the Registration Statement and the Prospectus; all
such filings, declarations, listings, registrations, reports or submissions were
in material compliance with applicable laws when filed; and no deficiencies
regarding compliance with applicable law have been asserted by any applicable
regulatory authority with respect to any such filings, declarations, listings,
registrations, reports or submissions.
(uu)    Compliance with Health Care Laws. None of the Company, its subsidiaries,
nor, to Company’s knowledge, any director, officer, employee or agent of the
Company is in violation of any Health Care Laws (as defined below), except where
the failure to be in compliance would not, individually or in the aggregate,
reasonably be expected have a Material Adverse Effect. For purposes of this
Agreement and any Terms Agreement, “Health Care Laws” means: (i) the United
States Federal Food, Drug, and Cosmetic Act (21 U.S.C. Section 301 et seq.) and
the regulations promulgated thereunder; (ii) all applicable federal, state,
local and foreign health-care related fraud and abuse laws, including, without
limitation, the U.S. Anti-Kickback Statute (42 U.S.C. Section 1320a-7b(b)), the
U.S. Civil False Claims Act (31 U.S.C. Section 3729 et seq.), Section 1320a-7 of
Title 42 of the United States Code and the regulations promulgated pursuant to
such statutes; (iii) any criminal laws relating to health care fraud and abuse,
including but not limited to 18 U.S.C. Sections 286 and 287, and the health care
fraud criminal provisions under the U.S. Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”); (iv) the Administrative Simplification
provisions of HIPAA (42 U.S.C. Section 1320d et seq.), the Health Information
Technology for Economic and Clinical Health Act (42 U.S.C. Section 17921 et
seq.), and the regulations promulgated thereunder including the Standards for
Privacy of Individually Identifiable Health Information (the “Privacy Rule”),
the Security Standards, and any state or non-U.S. counterpart thereof, and any
other law or regulation the purpose of which is to protect the privacy of
individuals or prescribers; (v) the U.S. Controlled Substances Act (21 U.S.C.
Section 801 et seq.); (vi) the U.S. Prescription Drug Marketing Act of 1987, as
amended, and the rules and regulations promulgated thereunder; (viii) the
Clinical Laboratory Improvement Act; and (ix) quality, safety and accreditation
requirements under applicable federal, state, local or foreign laws or
regulatory bodies; and (x) any and all other applicable health care laws and
regulations related to clinical research, testing, and medical product
development activities, in any jurisdiction that the Company is subject to. 
Additionally, none of the Company, its subsidiaries, any director, officer,
employee or agent of the Company has been excluded, suspended or debarred


-22-

--------------------------------------------------------------------------------




from participation in any federal health care program.  To the Company’s
knowledge, no director, officer, employee or agent of the Company has been
disqualified by FDA as a clinical investigator.  Neither the Company, its
subsidiaries, nor, to the Company’s knowledge, any director, officer, employee
or agent of the Company is subject to or has been threatened in writing with a
governmental inquiry, investigation, proceeding, or other similar action that
would reasonably be expected to result in debarment, suspension, or exclusion.
(vv)    No Ratings. There are no debt securities or preferred stock issued or
guaranteed by the Company or any of its subsidiaries that are rated by a
“nationally recognized statistical rating organization”, as such term is defined
in Section 3(a)(62) of the Exchange Act.
(ww)    Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at the Settlement Dates, will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
(xx)    Listing. The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act. The Common Stock is registered pursuant to Section 12(b) or
Section 12(g) of the Exchange Act and is listed on the Nasdaq, and the Company
has taken no action designed to, or reasonably likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Exchange, nor has the Company received any
notification that the Commission or Nasdaq is contemplating terminating such
registration or listing, except as described in the Registration Statement and
the Prospectus. All of the Shares that have been or may be sold under this
Agreement and any Terms Agreement have been approved for listing on the Nasdaq,
subject to official notice of issuance; the Company has taken all necessary
actions to ensure that, upon and at all times after the Nasdaq shall have
approved the Shares for listing, it will be in compliance with all applicable
corporate governance requirements set forth in the Nasdaq’s listing rules that
are then in effect.
(yy)    Cybersecurity. (i)(x) Except as disclosed in the Registration Statement
and the Prospectus, or where the breach or compromise would not, individually or
in the aggregate, reasonably be expected have a Material Adverse Effect , there
has been no security breach or other compromise of or relating to any of the
Company’s or its subsidiaries’ information technology and computer systems,
networks, hardware, software, data (including the data of


-23-

--------------------------------------------------------------------------------




their respective customers, employees, suppliers, vendors and any third party
data maintained by or on behalf of them), equipment or technology (collectively,
“IT Systems and Data”) and (y) the Company and its subsidiaries have not been
notified of, and have no knowledge of any event or condition that would
reasonably be expected to result in, any security breach or other compromise to
their IT Systems and Data except where such event or condition would not,
individually or in the aggregate, reasonably be expected have a Material Adverse
Effect; (ii) the Company and its subsidiaries are presently in compliance with
all applicable laws or statutes and all judgments, orders, rules and regulations
of any court or arbitrator or governmental or regulatory authority, internal
policies and contractual obligations relating to the privacy and security of IT
Systems and Data and to the protection of such IT Systems and Data from
unauthorized use, access, misappropriation or modification, except as would not,
in the case of this clause (ii), individually or in the aggregate, have a
Material Adverse Effect; and (iii) the Company and its subsidiaries have
implemented backup and disaster recovery technology consistent with industry
standards and practices.
(zz)    No Reliance. The Company has not relied upon Cowen or legal counsel for
Cowen for any legal, tax or accounting advice in connection with the offering
and sale of the Shares.
Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen pursuant to or in connection with this Agreement or any Terms
Agreement shall be deemed to be a representation and warranty by the Company to
Cowen as to the matters set forth therein.
The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.
7    Covenants of the Company. The Company covenants and agrees with Cowen that:
(a)        Registration Statement Amendments. After the date of this Agreement
and during any period in which a Prospectus relating to any Shares is required
to be delivered by Cowen under the Securities Act (including in circumstances
where such requirement may be satisfied pursuant to Rule 172 under the
Securities Act), (i) the Company will notify Cowen promptly of the time when any
subsequent amendment to the Registration Statement, other than documents
incorporated by reference, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus has been filed and of
any request by the Commission for any amendment or supplement to the
Registration Statement (insofar as it relates to the transactions contemplated
hereby) or Prospectus or for additional information, (ii) the Company will
prepare and file with the Commission, promptly upon Cowen’s reasonable request,
any amendments or supplements to the Registration Statement or Prospectus that,
in Cowen’s reasonable opinion, may be necessary or advisable


-24-

--------------------------------------------------------------------------------




in connection with the distribution of the Shares by Cowen (provided, however,
that the failure of Cowen to make such request shall not relieve the Company of
any obligation or liability hereunder, or affect Cowen’s right to rely on the
representations and warranties made by the Company in this Agreement or any
Terms Agreement; (iii) the Company will not file any amendment or supplement to
the Registration Statement or Prospectus, other than documents incorporated by
reference, relating to the Shares or a security convertible into the Shares
unless a copy thereof has been submitted to Cowen within a reasonable period of
time before the filing and Cowen has not reasonably objected thereto (provided,
however, that the failure of Cowen to make such objection shall not relieve the
Company of any obligation or liability hereunder, or affect Cowen’s right to
rely on the representations and warranties made by the Company in this Agreement
or any Terms Agreement) and the Company will furnish to Cowen at the time of
filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; (iv) the Company will cause each
amendment or supplement to the Prospectus, other than documents incorporated by
reference, to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act, and (v) prior to the
termination of this Agreement, the Company will notify Cowen if at any time the
Registration Statement shall no longer be effective as a result of the passage
of time pursuant to Rule 415 under the Securities Act or otherwise. Prior to the
initial sale of any Shares, the Company shall file a final Prospectus Supplement
pursuant to Rule 424(b) relating to the Shares.
(b)    Notice of Commission Stop Orders. The Company will advise Cowen, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, or of the
initiation or threatening of any proceeding for any such purpose; and it will
promptly use its commercially reasonable efforts to prevent the issuance of any
stop order or to obtain its withdrawal if such a stop order should be issued.
(c)        Delivery of Prospectus; Subsequent Changes. During any period in
which a Prospectus relating to the Shares is required to be delivered by Cowen
under the Securities Act with respect to a pending sale of the Shares,
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will comply with all
requirements imposed upon it by the Securities Act, as from time to time in
force, and to file on or before their respective due dates (taking account any
extensions available under the Exchange Act) all reports and any definitive
proxy or information statements required to be filed by the Company with the
Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision
of or under the Exchange Act. If during such period any event occurs as a result
of which the Prospectus as then amended or supplemented would include an


-25-

--------------------------------------------------------------------------------




untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances then existing,
not misleading, or if during such period it is necessary to amend or supplement
the Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify Cowen to suspend the offering of Shares during such
period and the Company will promptly amend or supplement the Registration
Statement or Prospectus (at the expense of the Company) so as to correct such
statement or omission or effect such compliance, provided, however, that the
Company may delay the filing of any amendment or supplement, if in the judgement
of the Company, it is in its best interests to do so.
(d)    Listing of Shares. During any period in which the Prospectus relating to
the Shares is required to be delivered by Cowen under the Securities Act with
respect to a pending sale of the Shares (including in circumstances where such
requirement may be satisfied pursuant to Rule 172 under the Securities Act), the
Company will use its commercially reasonable efforts to cause the Shares to be
listed on Nasdaq and to qualify the Shares for sale under the securities laws of
such jurisdictions as Cowen reasonably designates and to continue such
qualifications in effect so long as required for the distribution of the Shares;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign corporation or dealer in securities or file a
general consent to service of process in any jurisdiction.
(e)        Delivery of Registration Statement and Prospectus. The Company will
furnish to Cowen and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Shares is required to be delivered under the
Securities Act (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as Cowen may from time to
time reasonably request and, at Cowen’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Shares may be made;
provided, however, that the Company shall not be required to furnish any
document (other than the Prospectus) to Cowen to the extent such document is
available on EDGAR.
(f)        Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act; provided that the Company will be
deemed to have furnished such statement to its security holders and Cowen to the
extent they are filed on EDGAR.


-26-

--------------------------------------------------------------------------------




(g)    Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay the following expenses all
incident to the performance of its obligations hereunder, including, but not
limited to, expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Shares, (iii) the qualification of the Shares under
securities laws in accordance with the provisions of Section 7(d) of this
Agreement, including filing fees (provided, however, that any fees or
disbursements of counsel for Cowen in connection therewith shall be paid by
Cowen except as set forth in (vii) below), (iv) the printing and delivery to
Cowen of copies of the Prospectus and any amendments or supplements thereto, and
of this Agreement and any Terms Agreement, (v) the fees and expenses incurred in
connection with the listing or qualification of the Shares for trading on
Nasdaq, (vi) the filing fees and expenses, if any, of the Commission, (vii) the
filing fees and associated legal expenses of Cowen’s outside counsel for filings
with the FINRA Corporate Financing Department, such legal expense reimbursement
not to exceed $10,000 and, (viii) the reasonable fees and disbursements of
Cowen’s counsel in an amount not to exceed $50,000.
(h)    Use of Proceeds. The Company will use the Net Proceeds as described in
the Prospectus in the section entitled “Use of Proceeds.”
(i)    Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, and for three (3) Trading Days following the termination of any
Placement Notice given hereunder, the Company shall provide Cowen notice as
promptly as reasonably possible before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of any shares of Common
Stock (other than Shares offered pursuant to the provisions of this Agreement or
any Terms Agreement) or securities convertible into or exchangeable for Common
Stock, warrants or any rights to purchase or acquire Common Stock; provided,
that such notice shall not be required in connection with the (i) issuance,
grant or sale of Common Stock, options to purchase shares of Common Stock or
Common Stock issuable upon the exercise of options or other equity awards
pursuant to any stock option, stock bonus, stock ownership or other benefits
plan or arrangement described in the Prospectus, (ii) the issuance of securities
in connection with an acquisition, merger or sale or purchase of assets, (iii)
the issuance or sale of Common Stock pursuant to any dividend reinvestment plan
that the Company may adopt from time to time provided the implementation of such
is disclosed to Cowen in advance, or (iv) any shares of common stock issuable
upon the exchange, conversion or redemption of securities or the exercise of
warrants, options or other rights in effect or outstanding.


-27-

--------------------------------------------------------------------------------




(j)        Change of Circumstances. The Company will, at any time during the
pendency of a Placement Notice or if the Company intends to sell Shares pursuant
to a Terms Agreement, advise Cowen promptly after it shall have received notice
or obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document provided to Cowen pursuant to this Agreement or any Terms Agreement.
(k)    Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by Cowen or its agents in connection with the
transactions contemplated hereby or by any Terms Agreement, including, without
limitation, providing information and making available documents and senior
corporate officers, during regular business hours , by telephone as Cowen may
reasonably request.
(l)        Required Filings Relating to Sale of Shares. The Company agrees that
on such dates as the Securities Act shall require, the Company will (i) file a
prospectus supplement with the Commission under the applicable paragraph of Rule
424(b) under the Securities Act (each and every filing under Rule 424(b), a
“Filing Date”), and (ii) deliver such number of copies of each such prospectus
supplement to each exchange or market on which such sales were effected as may
be required by the rules or regulations of such exchange or market. The Company
shall disclose in its quarterly reports on Form 10-Q and in its annual report on
Form 10-K, the number of the Shares sold through Cowen under this Agreement and
any Terms Agreement, the gross proceeds and Net Proceeds to the Company from the
sale of the Shares and the compensation paid by the Company with respect to
sales of the Shares pursuant to this Agreement during the relevant quarter or,
in the case of an Annual Report on Form 10-K, during the fiscal year covered by
such Annual Report and the fourth quarter of such fiscal year.
(m)    Bring-Down Dates; Certificate. On or prior to the First Delivery Date and
each time (i) the Company files the Prospectus relating to the Shares or amends
or supplements the Registration Statement or the Prospectus relating to the
Shares (other than a prospectus supplement filed in accordance with Section 7(l)
of this Agreement) by means of a post-effective amendment, sticker, or
supplement but not by means of incorporation of document(s) by reference to the
Registration Statement or the Prospectus relating to the Shares; (ii) the
Company files an annual report on Form 10-K under the Exchange Act; (iii) the
Company files its quarterly reports on Form 10-Q under the Exchange Act; or (iv)
the Company files a report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Bring-Down Date”); the Company shall furnish Cowen with
a certificate, in the form attached


-28-

--------------------------------------------------------------------------------




hereto as Exhibit 7(m) within three (3) Trading Days of any Bring-Down Date if
requested by Cowen. The requirement to provide a certificate under this Section
7(m) shall be waived for any Bring-Down Date occurring at a time at which no
Agency Transaction is pending, which waiver shall continue until the earlier to
occur of the date the Company delivers a Placement Notice hereunder (which for
such calendar quarter shall be considered a Bring-Down Date) and the next
occurring Bring-Down Date; provided, however, that such waiver shall not apply
for any Bring-Down Date on which the Company files its annual report on Form
10-K. Notwithstanding the foregoing, if the Company subsequently decides to sell
Shares in an Agency Transaction following a Bring-Down Date when the Company
relied on such waiver and did not provide Cowen with a certificate under this
Section 7(m), then before the Company delivers the Placement Notice or Cowen
sells any Shares pursuant to such Agency Transaction, the Company shall provide
Cowen with a certificate, in the form attached hereto as Exhibit 7(m), dated the
date of the Placement Notice. With respect to any Principal Transaction pursuant
to a Terms Agreement, the certificate in the form attached hereto as Exhibit
7(m) shall be delivered at the Principal Settlement Date.
(n)    Legal Opinion. On or prior to the First Delivery Date and within three
(3) Trading Days of each Bring-Down Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(m)
for which no waiver is applicable, the Company shall cause to be furnished to
Cowen (i) a written opinion and negative assurance letter of Wilmer Cutler
Pickering Hale and Dorr LLP (“Company Counsel”) or other counsel reasonably
satisfactory to Cowen and (ii) a written opinion of Sunstein Kann Murphy &
Timbers LLP (“Company IP Counsel”) or other counsel reasonably satisfactory to
Cowen, in each case in form and substance reasonably satisfactory to Cowen and
its counsel, dated the date that each opinion is required to be delivered;
provided the Company shall be required to furnish to Cowen no more than one of
each such opinion per calendar quarter, except in the case of a Block Sale in
which Cowen requests such opinions pursuant to Section 3 herein; provided,
further, that in lieu of such opinions for subsequent Bring-Down Dates, each
counsel may furnish Cowen with a letter (a “Reliance Letter”) to the effect that
Cowen may rely on a prior opinion delivered under this Section 7(n) to the same
extent as if it were dated the date of such letter (except that statements in
such prior opinion shall be deemed to relate to the Registration Statement and
the Prospectus as amended or supplemented at such Bring-Down Date). With respect
to any Principal Transaction pursuant to a Terms Agreement, the Company shall
cause to be furnished to Cowen on the Principal Settlement Date a written
opinion of each of Company Counsel and Company IP Counsel, or such other counsel
satisfactory to Cowen, in each case in form and substance reasonably
satisfactory to Cowen and its counsel, dated the Principal Settlement Date.
(o)    Comfort Letter. On or prior to the First Delivery Date and within three
(3) Trading Days of each Bring-Down Date with respect to which the Company is
obligated to


-29-

--------------------------------------------------------------------------------




deliver a certificate in the form attached hereto as Exhibit 7(m) for which no
waiver is applicable, the Company shall cause its independent accountants to
furnish Cowen letters (the “Comfort Letters”), dated the date the Comfort Letter
is delivered, in form and substance reasonably satisfactory to Cowen, (i)
confirming that they are an independent registered public accounting firm within
the meaning of the Securities Act and the PCAOB, (ii) stating, as of such date,
the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to Cowen in connection with registered public offerings (the first such
letter, the “Initial Comfort Letter”) and (iii) updating the Initial Comfort
Letter with any information that would have been included in the Initial Comfort
Letter had it been given on such date and modified as necessary to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letter. With respect to any Principal Transaction pursuant to a
Terms Agreement, the Company shall cause its independent accountants to furnish
Cowen, in form and substance reasonably satisfactory to Cowen, Comfort Letters
at the Time of Sale, dated the date of such Time of Sale, and on the Principal
Settlement Date, dated the Principal Settlement Date.
(p)    Chief Financial Officer’s Certificate. On or prior to the First Delivery
Date and within three (3) Trading Days of each Bring-Down Date with respect to
which the Company is obligated to deliver a certificate in the form attached
hereto as Exhibit 7(m) for which no waiver is applicable, the Company shall have
delivered to Cowen a certificate executed by the Chief Financial Officer of the
Company (“CFO Certificate”), dated as of such date, in form and substance
reasonably satisfactory to Cowen. With respect to any Principal Transaction
pursuant to a Terms Agreement, the Company shall cause to be furnished to Cowen
on the Principal Settlement Date a CFO Certificate, dated the Principal
Settlement Date, in form and substance reasonably satisfactory to Cowen and its
counsel.
(q)    Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares or (ii) sell, bid for, or purchase the Common Stock to be issued and sold
pursuant to this Agreement or any Terms Agreement, or pay anyone any
compensation for soliciting purchases of the Shares other than Cowen; provided,
however, that the Company may bid for and purchase shares of its common stock in
accordance with Rule 10b-18 under the Exchange Act.
(r)        Insurance. The Company and its subsidiaries shall maintain, or cause
to be maintained, insurance in such amounts and covering such risks as is
reasonable and customary for the business for which it is engaged.


-30-

--------------------------------------------------------------------------------




(s)        Compliance with Laws. The Company and each of its subsidiaries shall
maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to result in a Material Adverse
Change.
(t)        Investment Company Act. The Company will conduct its affairs in such
a manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.
(u)    Securities Act and Exchange Act. The Company will use reasonable best
efforts to comply with all requirements imposed upon it by the Securities Act
and the Exchange Act as from time to time in force, so far as necessary to
permit the continuance of sales of, or dealings in, the Shares as contemplated
by the provisions hereof and the Prospectus.
(v)    No Offer to Sell. Other than a Permitted Free Writing Prospectus, neither
Cowen nor the Company (including its agents and representatives, other than
Cowen in its capacity as such) will make, use, prepare, authorize, approve or
refer to any written communication (as defined in Rule 405 under the Securities
Act), required to be filed with the Commission, that constitutes an offer to
sell or solicitation of an offer to buy Common Stock hereunder.
(w)    Sarbanes-Oxley Act. The Company and its subsidiaries will use their
reasonable best efforts to comply with all effective applicable provisions of
the Sarbanes-Oxley Act.
(x)    Affirmation. Each Placement Notice delivered by the Company to Cowen and
each execution and delivery by the Company of a Terms Agreement shall be deemed
to be (i) an affirmation that the representations, warranties and agreements of
the Company herein contained and contained in any certificate delivered to Cowen
pursuant hereto are true and correct at the time of delivery of such Placement
Notice or the date of such Terms Agreement, as the case may be, and (ii) an
undertaking that such representations, warranties and agreements will be true
and correct on any applicable Time of Sale and Settlement Date, as though made
at and as of each such time (it being understood that such representations,
warranties and agreements shall relate to the Registration Statement and the
Prospectus as amended and


-31-

--------------------------------------------------------------------------------




supplemented to the time of such Placement Notice acceptance or Terms Agreement,
as the case may be).
(y)    Renewal. If immediately prior to the third anniversary (the “Renewal
Deadline”) of the initial effective date of the Registration Statement, the
aggregate gross sales price of Shares sold by the Company is less than the
Maximum Amount and this Agreement has not expired or been terminated, the
Company will, prior to the Renewal Deadline, file, if it has not already done so
and is eligible to do so, a new shelf registration statement relating to the
Shares, in a form satisfactory to Cowen, and, if not automatically effective,
will use its best efforts to cause such registration statement to be declared
effective within 60 days after the Renewal Deadline. The Company will take all
other action necessary or appropriate to permit the issuance and sale of the
Shares to continue as contemplated in the expired registration statement
relating to the Shares. References herein to the Registration Statement shall
include such new shelf registration statement.
8    Conditions to Cowen’s Obligations. The obligations of Cowen hereunder with
respect to a Placement Notice or pursuant to any Terms Agreement will be subject
to the continuing accuracy and completeness of the representations and
warranties made by the Company herein, to the due performance by the Company of
its obligations hereunder and thereunder, to the completion by Cowen of a due
diligence review satisfactory to Cowen in its reasonable judgment, and to the
continuing satisfaction (or waiver by Cowen in its sole discretion) of the
following additional conditions:
(a)        Registration Statement Effective. The Registration Statement shall be
effective and shall be available for (i) all sales of Shares issued pursuant to
all prior Placement Notices or any Terms Agreements and (ii) the sale of all
Shares contemplated to be issued pursuant to Placement Notice or any Terms
Agreement.
(b)    No Material Notices. None of the following events shall have occurred and
be continuing: (i) receipt by the Company or any of its subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus;
(ii) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Shares for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be


-32-

--------------------------------------------------------------------------------




incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, related
Prospectus or such documents so that, in the case of the Registration Statement,
it will not contain any materially untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and, that in the case of the Prospectus,
it will not contain any materially untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.
(c)        No Misstatement or Material Omission. Cowen shall not have advised
the Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion is material, or omits to state a fact that in Cowen’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.
(d)    Material Changes. Except as contemplated in the Prospectus, or disclosed
in the Company’s reports filed with the Commission, there shall not have been
any material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or any Material Adverse Change or any development that
could reasonably be expected to result in a Material Adverse Change, or any
downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset backed securities) by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the reasonable judgment of Cowen (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Shares on the terms and in the manner contemplated in the
Prospectus.
(e)        Company Counsel Legal Opinion. Cowen shall have received the opinions
and negative assurance letter of Company Counsel and the opinions of Company IP
Counsel, in each case, required to be delivered pursuant to Section 7(n) on or
before the date on which such delivery of such opinion is required pursuant to
Section 7(n).
(f)        Cowen Counsel Legal Opinion. Cowen shall have received from Mintz,
Levin, Cohn, Ferris, Glovsky & Popeo, P.C., counsel for Cowen, such opinion or
opinions, on or before the date on which the delivery of the Company Counsel
legal opinion is required pursuant to Section 7(n), with respect to such matters
as Cowen may reasonably require, and the Company shall have furnished to such
counsel such documents as they request for enabling them to pass upon such
matters.


-33-

--------------------------------------------------------------------------------




(g)    Comfort Letter. Cowen shall have received the Comfort Letter required to
be delivered pursuant to Section 7(o) on or before the date on which such
delivery of such Comfort Letter is required pursuant to Section 7(o).
(h)    Representation Certificate. Cowen shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).
(i)        Secretary’s Certificate. On or prior to the First Delivery Date and
at each Principal Settlement Date, Cowen shall have received a certificate,
signed on behalf of the Company by its corporate secretary, in form and
substance reasonably satisfactory to Cowen and its counsel.
(j)        CFO Certificate. Cowen shall have received the CFO Certificate
required to be delivered pursuant to Section 7(p) on or before the date on which
delivery of such certificate is required pursuant to Section 7(p).
(k)    No Suspension. Trading in the Common Stock shall not have been suspended
on Nasdaq.
(l)        Other Materials. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(m), the Company shall have furnished
to Cowen such appropriate further information, certificates and documents as
Cowen may have reasonably requested. All such opinions, certificates, letters
and other documents shall have been in compliance with the provisions hereof.
The Company will furnish Cowen with such conformed copies of such opinions,
certificates, letters and other documents as Cowen shall have reasonably
requested.
(m)    Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder or prior to any Principal Settlement Date shall
have been made within the applicable time period prescribed for such filing by
Rule 424. The Company shall file a prospectus supplement or a supplement to a
prospectus supplement in connection with any Principal Transaction pursuant to a
Terms Agreement within the applicable time period prescribed for such filing by
Rule 424.
(n)    Approval for Listing. The Shares shall either have been (i) approved for
listing on Nasdaq, subject only to notice of issuance, or (ii) the Company shall
have filed an application for listing of the Shares on Nasdaq at, or prior to,
the issuance of any Placement Notice.


-34-

--------------------------------------------------------------------------------




(o)    No Termination Event. There shall not have occurred any event that would
permit Cowen to terminate this Agreement pursuant to Section 11(a).
9    Indemnification and Contribution.
(a)        Company Indemnification. The Company agrees to indemnify and hold
harmless Cowen, the directors, officers, partners, employees and agents of Cowen
and each person, if any, who (i) controls Cowen within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled
by or is under common control with Cowen from and against any and all losses,
claims, liabilities, expenses and damages (including, but not limited to, any
and all reasonable investigative, legal and other expenses incurred in
connection with, and any and all amounts paid in settlement (in accordance with
Section 9(c)) of, any action, suit or proceeding between any of the indemnified
parties and any indemnifying parties or between any indemnified party and any
third party, or otherwise, or any claim asserted), as and when incurred, to
which Cowen, or any such person, may become subject under the Securities Act,
the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, liabilities, expenses
or damages arise out of or are based, directly or indirectly, on (x) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or the Prospectus or any amendment or supplement to the
Registration Statement or the Prospectus or in any free writing prospectus filed
with the Commission and relating to the Shares, or (y) the omission or alleged
omission to state in any such document a material fact required to be stated in
it or necessary to make the statements in it not misleading; provided, however,
that this indemnity agreement shall not apply to the extent that such loss,
claim, liability, expense or damage arises from the sale of the Shares pursuant
to this Agreement or any Terms Agreement and is caused directly or indirectly by
an untrue statement or omission made in reliance upon and in conformity with
solely Agent’s Information. This indemnity agreement will be in addition to any
liability that the Company might otherwise have.
(b)    Cowen Indemnification. Cowen agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 9(a), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or the Prospectus
(or any amendment or supplement thereto) in reliance upon and in conformity with
the Agent’s Information.


-35-

--------------------------------------------------------------------------------




(c)        Procedure. Any party that proposes to assert the right to be
indemnified under this Section 9 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 9, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable and documented costs of investigation subsequently incurred by the
indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict exists (based on advice of counsel to the indemnified
party) between the indemnified party and the indemnifying party (in which case
the indemnifying party will not have the right to direct the defense of such
action on behalf of the indemnified party) or (4) the indemnifying party has not
in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable and documented fees, disbursements and other
charges of counsel will be at the expense of the indemnifying party or parties.
It is understood that the indemnifying party or parties shall not, in connection
with any proceeding or related proceedings in the same jurisdiction, be liable
for the reasonable and documented fees, disbursements and other charges of more
than one separate firm admitted to practice in such jurisdiction at any one time
for all such indemnified party or parties. All such fees, disbursements and
other charges will be reimbursed by the indemnifying party promptly as they are
incurred. An indemnifying party will not, in any event, be liable for any
settlement of any action or claim effected without its written consent. No
indemnifying party shall, without


-36-

--------------------------------------------------------------------------------




the prior written consent of each indemnified party, settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding relating to the matters contemplated by this Section 9 (whether or
not any indemnified party is a party thereto), unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising or that may arise out of such claim, action or
proceeding.
(d)    Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or Cowen, the Company and
Cowen will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than Cowen, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and Cowen may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and Cowen on the other. The
relative benefits received by the Company on the one hand and Cowen on the other
hand shall be deemed to be in the same proportion as the total Net Proceeds from
the sale of the Shares (before deducting expenses) received by the Company bear
to the total compensation received by Cowen from the sale of Shares on behalf of
the Company. If, but only if, the allocation provided by the foregoing sentence
is not permitted by applicable law, the allocation of contribution shall be made
in such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and Cowen, on the other, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or Cowen, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
Cowen agree that it would not be just and equitable if contributions pursuant to
this Section 9(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 9(d) shall be deemed to
include, for the purpose of this Section 9(d), any legal or other expenses
reasonably incurred


-37-

--------------------------------------------------------------------------------




by such indemnified party in connection with investigating or defending any such
action or claim to the extent consistent with Section 9(c) hereof.
Notwithstanding the foregoing provisions of this Section 9(d), Cowen shall not
be required to contribute any amount in excess of the commissions received by it
under this Agreement and no person found guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 9(d), any person who controls a
party to this Agreement or any Terms Agreement within the meaning of the
Securities Act, and any officers, directors, partners, employees or agents of
Cowen, will have the same rights to contribution as that party, and each officer
of the Company who signed the Registration Statement will have the same rights
to contribution as the Company, subject in each case to the provisions hereof.
Any party entitled to contribution, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim for
contribution may be made under this Section 9(d), will notify any such party or
parties from whom contribution may be sought, but the omission to so notify will
not relieve that party or parties from whom contribution may be sought from any
other obligation it or they may have under this Section 9(d) except to the
extent that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of Section
9(c) hereof, no party will be liable for contribution with respect to any action
or claim settled without its written consent if such consent is required
pursuant to Section 9(c) hereof.
10    Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Shares
and payment therefor or (iii) any termination of this Agreement.
11    Termination.
(a)        Cowen shall have the right by giving notice as hereinafter specified
at any time to terminate this Agreement if (i) any Material Adverse Change, or
any development that could reasonably be expected to result in a Material
Adverse Change has occurred that, in the reasonable judgment of Cowen, may
materially impair the ability of Cowen to sell the Shares hereunder, (ii) the
Company shall have failed, refused or been unable to perform any agreement on
its part to be performed hereunder; or (iii) any other condition of Cowen’s
obligations hereunder is not fulfilled, or (iv), any suspension or limitation of
trading in the Shares or in securities generally on Nasdaq shall have occurred.
Any such termination shall


-38-

--------------------------------------------------------------------------------




be without liability of any party to any other party except that the provisions
of Section 7(g) (Expenses), Section 9 (Indemnification and Contribution),
Section 10 (Representations and Agreements to Survive Delivery), Section 16
(Applicable Law; Consent to Jurisdiction) and Section 17 (Waiver of Jury Trial)
hereof shall remain in full force and effect notwithstanding such termination.
If Cowen elects to terminate this Agreement as provided in this Section 11(a),
Cowen shall provide the required notice as specified in Section 12 (Notices).
(b)    In the case of any purchase by Cowen pursuant to a Terms Agreement, the
obligations of Cowen pursuant to such Terms Agreement shall be subject to
termination by Cowen at any time prior to or at the Principal Settlement Date if
since the time of execution of the Terms Agreement or the respective dates as of
which information is given in the Registration Statement or the Prospectus, (i)
there has been any Material Adverse Change, whether or not arising in the
ordinary course of business; (ii) there has occurred any outbreak or escalation
of hostilities or other national or international calamity or crisis or change
in economic, political or other conditions, the effect of which on the United
States or international financial markets is such as to make it, in Cowen’s
judgment, impracticable to market the Shares or enforce contracts for the sale
of the Shares; (iii) if trading in any securities of the Company has been
suspended by the Commission or by the Nasdaq, or if trading generally on the
Nasdaq over-the-counter market or the New York Stock Exchange has been suspended
(including an automatic halt in trading pursuant to market-decline triggers,
other than those in which solely program trading is temporarily halted), or
limitations on prices for trading (other than limitations on hours or numbers of
days of trading) have been fixed, or maximum ranges for prices for securities
have been required, by such exchange or FINRA or the over-the-counter market or
by order of the Commission or any other governmental authority; or (iv) if there
has been any downgrade in the rating of any of the Company’s debt securities or
preferred stock by any “nationally recognized statistical rating organization”
(as defined under Section 3(a)(62) of the Exchange Act). If Cowen elects to
terminate its obligations pursuant to this Section 11(b), the Company shall be
notified promptly in writing.
(c)        The Company shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.
(d)    Cowen shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.


-39-

--------------------------------------------------------------------------------




(e)        Unless earlier terminated pursuant to this Section 11, this Agreement
shall automatically terminate upon the issuance and sale of all of the Shares
through Cowen on the terms and subject to the conditions set forth herein;
provided that the provisions of Section 7(g), Section 9, Section 10, Section 16
and Section 17 hereof shall remain in full force and effect notwithstanding such
termination.
(f)        This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 11(a), (b), (c), (d), or (e) above or otherwise
by mutual agreement of the parties; provided, however, that any such termination
by mutual agreement shall in all cases be deemed to provide that Section 7(g),
Section 9, Section 10, Section 16 and Section 17 shall remain in full force and
effect.
(g)    Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by Cowen or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Shares,
such Shares shall settle in accordance with the provisions of this Agreement.
12    Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement or
any Terms Agreement shall be in writing, unless otherwise specified in this
Agreement, and if sent to Cowen, shall be delivered to Cowen at Cowen and
Company, LLC, 599 Lexington Avenue, New York, NY 10022, Attention: General
Counsel, email: Bradley.friedman@cowen.com; or if sent to the Company, shall be
delivered to Conformis, Inc., 600 Technology Park Drive, Billerica,
Massachusetts 01821, (fax: 781-494-6560), Attention: General Counsel, email:
Brent.Alldredge@conformis.com with a copy to Wilmer Cutler Pickering Hale and
Dorr LLP, Attention: Hal Leibowitz and Jason Kropp, emails:
hal.leibowitz@wilmerhale.com and Jason.kropp@wilmerhale.com. Each party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose. Each such notice or
other communication shall be deemed given (i) when delivered personally or by
verifiable facsimile transmission (with an original to follow) on or before 4:30
p.m., New York City time, on a Business Day (as defined below), or, if such day
is not a Business Day on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the
Nasdaq and commercial banks in the City of New York are open for business.
13    Successors and Assigns. This Agreement and any Terms Agreement shall inure
to the benefit of and be binding upon the Company and Cowen and their respective
successors and the affiliates, controlling persons, officers and directors
referred to in Section 9 hereof. References


-40-

--------------------------------------------------------------------------------




to any of the parties contained in this Agreement or any Terms Agreement shall
be deemed to include the successors and permitted assigns of such party. Nothing
in this Agreement or any Terms Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement or any such Terms Agreement,
except as expressly provided in this Agreement or such Terms Agreement. Neither
party may assign its rights or obligations under this Agreement or any Terms
Agreement without the prior written consent of the other party; provided,
however, that Cowen may assign its rights and obligations hereunder or under any
Terms Agreement to an affiliate of Cowen without obtaining the Company’s
consent, so long as such affiliate is a registered broker-dealer in the United
States.
14    Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement or any Terms Agreement shall
be adjusted to take into account any share split, share dividend or similar
event effected with respect to the Common Stock.
15    Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto), together with any Terms Agreement, constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements and undertakings, both
written and oral, among the parties hereto with regard to the subject matter
hereof. Neither this Agreement, nor any Terms Agreement, nor any term hereof may
be amended except pursuant to a written instrument executed by the Company and
Cowen. In the event that any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable as written by a court of competent jurisdiction, then such
provision shall be given full force and effect to the fullest possible extent
that it is valid, legal and enforceable, and the remainder of the terms and
provisions herein shall be construed as if such invalid, illegal or
unenforceable term or provision was not contained herein, but only to the extent
that giving effect to such provision and the remainder of the terms and
provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement and any Terms Agreement.
16    Applicable Law; Consent to Jurisdiction. This Agreement and any Terms
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the principles of conflicts of
laws. Each party hereby irrevocably submits to the non-exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan, for the adjudication of any dispute hereunder or in connection with
any transaction contemplated hereby or by any Terms Agreement, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or


-41-

--------------------------------------------------------------------------------




proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.
17    Waiver of Jury Trial. The Company and Cowen each hereby irrevocably waives
any right it may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement, any Terms Agreement or any transaction
contemplated hereby or thereby.
18    Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:
(a)        Cowen has been retained solely to act as an arm’s length contractual
counterparty to the Company in connection with the sale of the Shares
contemplated hereby and any Terms Agreement and that no fiduciary, advisory or
agency relationship between the Company and Cowen has been created in respect of
any of the transactions contemplated by this Agreement or any Terms Agreement,
irrespective of whether Cowen has advised or is advising the Company on other
matters;
(b)    the Company is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated by
this Agreement or any Terms Agreement;
(c)        the Company has been advised that Cowen and its affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that Cowen has no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship; and
(d)    the Company waives, to the fullest extent permitted by law, any claims it
may have against Cowen, for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that Cowen shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.
19    Counterparts. This Agreement and any Terms Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery of an
executed Agreement or any Terms Agreement by one party to the other may be made
by facsimile or electronic transmission.
[Remainder of Page Intentionally Blank]




-42-

--------------------------------------------------------------------------------








-43-

--------------------------------------------------------------------------------





If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.
Very truly yours,


COWEN AND COMPANY, LLC
By:
/s/ Michael Murphy
 
Name: Michael Murphy
 
Title: Managing Director





ACCEPTED as of the date
first-above written:


CONFORMIS, INC.
By:
/s/ Mark Augusti
 
Name: Mark Augusti
 
Title: President & CEO









Signature page to Sales Agreement

--------------------------------------------------------------------------------





SCHEDULE 1
FORM OF PLACEMENT NOTICE
From:    [    ]
Cc:    [    ]
To:     [    ]
Subject:     Cowen At the Market Offering—Placement Notice
Gentlemen:
Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Conformis, Inc., (the “Company”), and Cowen and Company, LLC
(“Cowen”) dated [●] (the “Agreement”), I hereby request on behalf of the Company
that Cowen sell up to [●] shares of the Company’s common stock, par value
$0.00001 per share, at a minimum market price of $[●] per share. Sales should
begin on the date of this Notice and shall continue until [DATE] [all shares are
sold].







--------------------------------------------------------------------------------





SCHEDULE 2
Notice Parties
Company
Mark A. Augusti     President and Chief Executive Officer
Robert S. Howe    Chief Financial Officer and Treasurer
J. Brent Alldredge     Chief Legal Officer and Corporate Secretary


Cowen
Michael J. Murphy    Managing Director
William Follis        Managing Director







--------------------------------------------------------------------------------





SCHEDULE 2(b)
CONFORMIS, INC.
[●] SHARES
TERMS AGREEMENT
____, 2020
Cowen and Company, LLC
599 Lexington Avenue
New York, NY 10022
Ladies & Gentlemen:
Conformis, Inc., a Delaware corporation (the “Company”), proposes, subject to
the terms and conditions stated herein and in the Sales Agreement, dated [●],
2020 (the “Sales Agreement”), between the Company and Cowen and Company, LLC
(“Cowen”), to issue and sell to Cowen the securities specified in the Schedule
hereto (the “Purchased Securities”). Unless otherwise defined below, terms
defined in the Sales Agreement shall have the same meanings when used herein.
Each of the provisions of the Sales Agreement not specifically related to the
solicitation by Cowen, as agent of the Company, of offers to purchase securities
is incorporated herein by reference in its entirety, and shall be deemed to be
part of this Terms Agreement to the same extent as if such provisions had been
set forth in full herein. Each of the representations, warranties and agreements
set forth therein shall be deemed to have been made as of the date of this Terms
Agreement and the Settlement Date set forth in the Schedule hereto.
An amendment to the Registration Statement or a supplement to the Prospectus, as
the case may be, relating to the Purchased Securities, in the form heretofore
delivered to Cowen, is now proposed to be filed with the Commission.
Subject to the terms and conditions set forth herein and in the Sales Agreement
which are incorporated herein by reference, the Company agrees to issue and sell
to Cowen, and Cowen agrees to purchase from the Company, the Purchased
Securities at the time and place and at the purchase price set forth in the
Schedule hereto.
Notwithstanding any provision of the Sales Agreement or this Terms Agreement to
the contrary, the Company consents to Cowen trading in the Common Stock for
Cowen’s own account and for the account of its clients at the same time as sales
of the Purchased Securities occur pursuant to this Terms Agreement.
If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the Sales Agreement incorporated herein by reference, shall
constitute a binding agreement between Cowen and the Company.





--------------------------------------------------------------------------------






Conformis, Inc.
By:     
Name:
Title:
Accepted and agreed as of
the date first above written:
COWEN AND COMPANY, LLC
 
 
 
By: ______________________
Name:
 
 
Title:
 
 








--------------------------------------------------------------------------------





Schedule to Terms Agreement
Title of Purchased Securities:
Common Stock, par value $0.00001 per share
Number of Shares of Purchased Securities:
[●] Shares
Purchase Price Payable by Cowen:
$[●] per Share
Method of and Specified Funds for Payment of Purchase Price:
[By wire transfer to a bank account specified by the Company in same day funds.]
Method of Delivery:
[To Cowen’s account, or the account of Cowen’s designee, at The Depository Trust
Company via DWAC in return for payment of the purchase price.]
Settlement Date:
[●], 20[●]
Closing Location:
[●]
Documents to be Delivered:
The following documents referred to in the Sales Agreement shall be delivered on
the Settlement Date as a condition to the closing for the Purchased Securities
(which documents shall be dated on or as of the Settlement Date and shall be
appropriately updated to cover any Permitted Free Writing Prospectuses and any
amendments or supplements to the Registration Statement, the Prospectus, any
Permitted Free Writing Prospectuses and any documents incorporated by reference
therein):
(1) the opinions and negative assurance letter referred to in Section 8(e);
(2) the opinion and negative assurance letter referred to in Section 8(f)
(3) the “comfort letter” referred to in Section 8(g);
(4) the representation certificate referred to in Section 8(h);
(5) the secretary’s certificate referred to in Section 8(i);
(6) [the CFO certificate referred to in Section 8(j);] and
(7) such other documents as Cowen shall reasonably request.
Time of sale: [●] [a.m. /p.m.] (New York City time) on [●], [●]





--------------------------------------------------------------------------------




Time of sale information:
The number of shares of Purchased Securities set forth above.







--------------------------------------------------------------------------------





SCHEDULE 3
Compensation
Cowen shall be paid compensation equal to 3.0% of the gross proceeds from the
sales of Shares in an Agency Transaction pursuant to the terms of this
Agreement.







--------------------------------------------------------------------------------





Exhibit 7(m)
OFFICER CERTIFICATE
The undersigned, the duly qualified and elected _______________________, of
Conformis, Inc., (“Company”), a Delaware corporation, does hereby certify in
such capacity and on behalf of the Company, pursuant to Section 7(m) of the
Sales Agreement dated     , 2020 (the “Sales Agreement”) between the Company and
Cowen and Company, LLC, that to the best of the knowledge of the undersigned.
(i)    The representations and warranties of the Company in Section 6 of the
Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Change, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and (B)
to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and
(ii)    The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.
By:    
Name:
Title:
Date:    
99250394v.9



